IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,190




EX PARTE JAVIER DIAZ-GOMEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 199-81407-04 IN THE 199TH DISTRICT COURT
FROM COLLIN COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and indecency with a child and sentenced to imprisonment for twenty and ten years,
respectively. 
            Applicant contends that his counsel rendered ineffective assistance because he failed to file
a notice of appeal. The trial court determined that trial counsel failed to file a notice of appeal. We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgments of conviction in Cause No. 199-81407-04 from the 199th Judicial District Court of Collin
County. Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be
calculated as if the sentences had been imposed on the date on which the mandate of this Court
issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
 
Delivered: August 19, 2009
Do Not Publish